Citation Nr: 0816239	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-17 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of overpayment of pension benefits in 
the amount of $5,122.00.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1943 to 
December 1945, including service in World War II.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 19, 2005 decision by the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, which 
denied the veteran's request for a waiver of recovery of an 
overpayment of pension benefits in the amount of $5,122.00.

For reasons explained below, this appeal is REMANDED to the 
RO&IC via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

VA sent a letter to the veteran on June 14, 2001, informing 
him that he had received an overpayment of pension benefits 
in 1998, and therefore VA was proposing to terminate his 
pension benefits effective on February 1, 1998.  After 
receiving no response to this letter, VA sent another letter 
to the veteran on August 10, 2001, informing him that his 
pension benefits were terminated effective on February 1, 
1998.  Subsequently, on August 23, 2001, VA sent the veteran 
a letter advising him of the overpayment and of his waiver 
rights.

In an August 19, 2005 decision, the Committee addressed the 
veteran's alleged request for a waiver of his pension 
indebtedness in the amount of $5,122.00, and denied this 
request due to lack of timeliness.  The veteran perfected his 
appeal of this decision.

After a thorough review of the evidence, the Board has 
determined that the veteran's alleged request for a waiver of 
his pension indebtedness is not of record in the claims file.  
According to the August 19, 2005 Committee decision and the 
May 16, 2006 Statement of the Case, the veteran's request for 
a waiver was received by VA on August 1, 2005.  However, the 
claims file does not contain this request, nor does the 
veteran reference the date of such request in any of his 
communications to VA.  In order to determine whether his 
request was timely (i.e., within 180 days from the date of 
notification of indebtedness on August 23, 2001), a date-
stamped copy of this request must be associated with the 
claims file and subsequently considered.

Accordingly, the case is REMANDED for the following action:

1.  VA must obtain a date-stamped copy 
of the veteran's request for a waiver 
of his pension indebtedness in the 
amount of $5,122.00 and associate this 
request with the claims file.

2.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, VA must 
readjudicate the veteran's claim on the 
merits.  If any determination remains 
adverse to the veteran, then he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.









The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



